Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
The claim recites “performing a second type of data conflict detection.” However, “a second type of data conflict detection” has already been introduced. 
Appropriate correction is required.

Allowable Subject Matter
Claims 2-12 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “slow executing thread” in the claims is a relative term which renders the claim indefinite.  The term "slow executing thread" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are determining a result of the conflict detection steps. 
The claim is directed to a method for managing data conflict and performs multiple types of data conflict detection steps, but does not contain any step responding to a result of any of the data conflict detection steps. Responding to conflict detection steps is essential for “managing data conflict.” 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are determining a result of the conflict detection elements. 
The claim is directed to a data transaction manager and performs multiple types of data conflict detection steps to manage transactions, but does not contain any step 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Junqueira et al. (US Pre-Grant Publication 2013/0110883), in view of in view of Gray et al. (US Pre-Grant Publication 2010/0332753), in view of Parson (US Pre-Grant Publication 2004/0083347), and further in view of Zayas et al. (US Pre-Grant Publication 2013/0242425). 

As to claim 18, Junqueira teaches a multi-data transaction manager comprising: 
a processor (see paragraphs [0060]-[0061]); and
memory comprising instructions that, when executed by the processor (see paragraphs [0060]-[0061]), implement:
…
a program interface configured to receive concurrent requests to commit data updates of data items in a database supporting multi-versioning, wherein each request is made by one of a plurality of transactions isolated by snapshot isolation in the database and each request is made for committing a write set of data items of the one of the plurality of transactions, wherein a write set of a transaction is a set of data items that the transaction updates, and wherein each data item in the database is identified by a unique data key (see paragraphs [0015] - [0017] and [0025]-[0028]); 
a logic clock for tracking commit timestamps for committed data items (see paragraphs [0019] and [0022]); and 
a hash map between data keys of one or more committed data items and corresponding commit timestamps (see Figure 2 and [0025]-[0028] and [0054]-[0056]), 
wherein the … operating system supports … concurrently handling at least one of the concurrent requests (see Figure 2 and paragraphs [0015] - [0017] and [0025]-[0028]), the concurrently handling comprising concurrently :
(i) performing a first type of data conflict detection for a first transaction based on at least looking up, in the hash map, first commit timestamps for a first write set of the first transactions (see Figure 2 and [0025]-[0028] and [0054]-[0056]); and
(ii) performing the first type of data conflict detection for a second transaction based on at least looking up, in the hash map, second commit timestamps for a second write set of the second transaction (see Figure 2 and [0025]-[0028] and [0054]-[0056]);
A first component for determining whether a data key is in a hash bucket (see Figure 2 and [0025]-[0028] and [0054]-[0056]);
…
comparing a timestamp of at least one of the plurality of transactions with a smallest timestamp in the hash bucket (see paragraph [0055]. A timestamp from the first hash map item is compared to the commit timer of a transaction); and 
Junqueira does not clearly teach: 
a multi-thread operating system; 
wherein the operating system supports a plurality of threads each concurrently handling one of the requests,
a second component for responsive to determine that the data key is not in a hash bucket, determining whether the hash bucket contains empty space; and
a third component for responsive to determining that the hash bucket contains no empty space:
responsive to determining that the timestamp of at least one of the plurality of transaction is smaller than the smallest timestamp in the hash bucket, unlocking the hash bucket.
Gray teaches: 
a multi-thread operating system (see paragraphs [0021] and [0023]. Threads are used to perform and monitor concurrent transactions),
wherein the operating system supports a plurality of threads each concurrently handling one of the requests (see paragraphs [0021] and [0023]),
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Junqueira by Gray, because Junqueira establishes that concurrent transactions may occur, and Gray merely indicates that those transactions may be executed by threads. One of ordinary skill in the art at the time the invention was made would have found it obvious to use threads to execute transactions because threads are a part of ordinary computer usage for executing instructions. 
Parsons teaches: 
A first component for determining whether a data key is in a hash bucket (see paragraph [0039]. The system determines whether the data key needs to be inserted in the bucket);
…
responsive to [completing consideration of a transaction], unlocking the hash bucket (see paragraph [0039]. The claimed operation, in view of Applicant’s specification paragraph [0069], is directed towards considering whether to place a transaction in a bucket and to not cache the oldest transaction (having the smallest timestamp) by aborting the transaction (unclaimed). This is followed by unlocking the hash bucket. This completes the consideration of the transaction. Parson teaches to lock a hash bucket, consider a transaction, then unlock the hash bucket when consideration of the transaction is completed). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Junqueira by Parson, because Junqueira establishes that insertions occur into hash buckets, and Parson describes that the methods, including the “put” function, are generic hashing methods. One of ordinary skill in the art would have found it obvious to use the “put” function of Parson in the “put” function of Junqueira if it is a generic method. 
Zayas teaches: 
a third component for responsive to determining that the [cache] contains no empty space (see paragraph [0072]-[0073]. The system can determine if a cache is full):
responsive to determining that the timestamp of at least one of the plurality of transaction is smaller than the smallest timestamp in the hash bucket [evicting the transaction] (see paragraph [0072]-[0073]. Zayas teaches a least recently used cache. The claimed operation, in view of Applicant’s specification paragraph [0069], is directed towards not caching the oldest transaction (having the smallest timestamp) by abandoning the transaction (unclaimed), followed by unlocking the hash bucket. Zayas teaches a LRU cache that evicts the LRU data – or the data with the “smallest” timestamp, and does not store the data. Thus, the claimed idea is taught in view of the bucket of Junqueira in view of Parsons, with the LRU cache teachings of Zayas. The combination of references shows a hash bucket, or cache, that holds transactions (Junqueira and Parsons), considers transactions, chooses not to store transactions when those transactions are older than the oldest transaction currently in the cache (Zayas), and unlocks the bucket when the consideration of transaction is complete (Parsons)).
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Junqueira by Zayas, because Junqueira establishes that insertions occur into hash buckets and Zayas describes a standard cache approach, “Least Recently Used.” Both references teach to not store the oldest cache entries. One of ordinary skill in the art would have found it obvious to use a standard function for cache replacement in the buckets of Junqueira, because memory is limited and some sort of garbage collection would be needed to handle a finite sized bucket. 

As to claim 19, Junqueira teaches the data transaction manager of claim 18, further comprising a log that holds a plurality of entries, wherein each entry is a data structure corresponding to one of the plurality of transactions (see Junqueira Fig. 4 and paragraphs [0036]-[0038]), the data structure comprising: 
a field for a pointer to the write set of the one of the plurality of transactions (see Junqueira Fig. 4 and paragraphs [0036]-[0038]); 
a field for a commit status of the one of the plurality of transactions (see Junqueira Fig. 4 and paragraphs [0036]-[0038]); and 
a field capable of storing a commit timestamp derived from the logic clock for the at least one write set of the one of the plurality of transactions (see Junqueira Fig. 4 and paragraphs [0036]-[0038]).

As to claim 20, Junqueira the data transaction manager of claim 19wherein a log entry for a transaction is appended to the log atomically when a request to commit is made by the transaction (see Junqueira paragraph [0057]-[0058]).

As to claim 23, Junqueira teaches a data access and management system comprising the data transaction manager of claim 18, the data access and management system further comprising 
the database (see Junqueira paragraph [0015]);  
a plurality of client devices (see Junqueira paragraph [0015]); 
a first client API residing on the plurality of client devices for sending a plurality of requests to commit to the program interface of the data transaction manager (see Junqueira paragraphs [0015] and [0018]); and 
a second client API residing on the plurality of client devices for interacting with the database (see Junqueira paragraphs [0015] and [0018] and [0023]).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Junqueira et al. (US Pre-Grant Publication 2013/0110883), in view of in view of Gray et al. (US Pre-Grant Publication 2010/0332753), in view of Parson (US Pre-Grant Publication 2004/0083347), and further in view of Zayas et al. (US Pre-Grant Publication 2013/0242425), and further in view of DeSouter (US Patent 9,021,303). 

As to claim 21, Junqueira teaches the data transaction manager of claim 20. 
Junqueira does not explicitly teach further comprising: 
maintaining a head pointer that keeps track of a head entry in the log; and 
a tail pointer marking a last appended entry in the log, 
wherein the head entry is determined such that requests to commit by all transactions corresponding to log entries appended to the log prior to the head entry are completed; and 
wherein one or more log entries outside the head pointer and the tail pointer are freed and released to the multi-thread operating system.
DeSouter teaches further comprising: 
maintaining a head pointer that keeps track of a head entry in the log (see 15:48-16:17. A sequence of memory blocks is stored. A head pointer is maintained in this sequence); and 
a tail pointer marking a last appended entry in the log (see 15:48-16:17. The sequence also contains a tail pointer), 
wherein the head entry is determined such that requests to commit by all transactions corresponding to log entries appended to the log prior to the head entry are completed (see 15:48-16:17. The head pointer points to the oldest transaction); and 
wherein one or more log entries outside the head pointer and the tail pointer are freed and released to the multi-thread operating system (see 15:48-16:17. The head pointer points to the oldest transaction. When this transaction is written, the head advances to the next transaction and the other transactions are released).
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Junqueira by DeSouter, because Junqueira establishes that concurrent transactions may occur and are handled in order, and DeSouter merely provides a logical order in which to process transactions. One of ordinary skill in the art at the time the invention was made would have found it obvious to use threads to execute transactions because DeSouter will ensure that transactions submitted earlier are processed earlier. 

As to claim 22, Junqueira teaches the method of claim 21, the concurrent handling as of one of the concurrent requests further comprising performing a second type of data conflict detection for the first transaction based on the log entries between the head entry and an entry for the first transaction (see Junqueira Figure 2 and paragraphs [0027]-[0028]). 

As to claim 24, Junqueira teaches a data access and management system comprising the data transaction manager of claim 22, the data access and management system further comprising: 
the database (see Junqueira paragraphs [0015] and [0018] and [0023]); 
a plurality of client devices (see Junqueira paragraphs [0015] and [0018] and [0023]); 
a first client API residing on the plurality of client devices for sending a plurality of requests to commit to the program interface of the data transaction manager (see Junqueira paragraphs [0015] and [0018] and [0023]); and 
a second client API residing on plurality of the client devices for interacting with the database (see Junqueira paragraphs [0015] and [0018] and [0023]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Junqueira et al. (US Pre-Grant Publication 2013/0110883), in view of Giampapa et al. (US Pre-Grant Publication 2011/0209155).

As to claim 25, Junqueira teaches a data transaction manager comprising:
a processor (see paragraphs [0060]-[0061]); and
memory comprising instructions that (see paragraphs [0060]-[0061]), when executed by the processor, implement a method comprising:
receiving concurrent requests to commit data updates of data items in a database supporting multi-versioning (see paragraphs [0015]-[0016]. Concurrent update transactions are received in a system that maintains multiple versions),
wherein each request corresponds to one of a plurality of transactions isolated by snapshot isolation in the database (see paragraphs [0015]-[0016]) and 
each request is made for committing a write set of data items of the corresponding one of the plurality of transactions, wherein a write set of a transaction is a set of data items that the transaction updates (see paragraphs [0015] - [0017] and [0025]-[0028]),
and wherein each data item in the database is identified by a unique data key (see paragraphs [0015] - [0017] and [0025]-[0028]);
tracking commits for one or more data updates using commit timestamps (see paragraphs [0025]-[0028]. Commit timestamps are tracked for the transactions);
maintaining in one or more memories a hash map between data keys of committed data items and corresponding commit timestamps (see paragraphs [0054]-[0056]. A hash map is maintained);
performing a first type of data conflict detection for a first transaction of the plurality of transactions based on at least looking up, in the hash map, first commit timestamps for a first write set of the first transaction (see Figure 2 and [0025]-[0028] and [0054]-[0056].  Conflict detection is based on a consideration of the start times and commit times of the transactions, see [0025]-[0028]. Paragraphs [0054]-[0055] indicates that performance may be increased by using hash maps to look up data transaction commit times); and
Junqueira does not explicitly teach:
performing a second type of data conflict detection for the first transaction based on at least checking a log comprising log entries tracking one or more statuses of one or more transactions associated with one or more requests to commit; and
responsive to determining that the first transaction passes both the (i) the first type of data conflict detection based on the at least looking up, in the hash map, the first commit timestamps for the first write set of the first transaction and (ii) the second type of data conflict detection based on the at least checking the log comprising the log entries tracking the one or more statuses of the one or more transactions associated with the one or more requests to commit, committing one or more data updates associated with the first transaction 
	Giampapa teaches:
performing a second type of data conflict detection for the first transaction based on at least checking a log comprising log entries tracking one or more statuses of one or more transactions associated with one or more requests to commit (see Figure 5 and paragraphs [0098]-[0101] and [0104]. Two types of data conflict detection are shown. In one, the system checks a log comprising entries tracking statuses of transactions. Steps 525-540 discuss this type of checking. In a different check, step 545, a “key” is analyzed to determine precedence. Thus, two types of data conflict detection are shown);
responsive to determining that the first transaction passes both the (i) the first type of data conflict [detection based on the at least looking up, in the hash map, the first commit timestamps for the first write set of the first transaction, see Junqueira for teaching the first type of conflict detection at Figure 2 and [0025]-[0028] and [0054]-[0056])] and (ii) the second type of data conflict detection based on the at least checking the log comprising the log entries tracking the one or more statuses of the one or more transactions associated with the one or more requests to commit, committing one or more data updates associated with the first transaction  (see paragraphs [0104]-[0105] and [0100]. After passing all conflict checks, the thread continues to execute. As noted in paragraph [0005], passing all checks leads to the thread instructions being committed. Giampapa teaches to check multiple types of conflict, including a log check. Junqueira teaches the first type of conflict detection at Figure 2 and [0025]-[0028] and [0054]-[0056], and described in the rejection above). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Junqueira by Giampapa, because Junqueira establishes that concurrent transactions may occur and are handled in a desired order, and Giampapa provides additional considerations to make when one is designing a conflict resolution system for concurrent transactions. One of ordinary skill in the art at the time the invention was made would have found it obvious to use the considerations of Giampapa in Junqueira because the teachings of Giampapa will ensure that the most important and least conflicting instructions execute first. 

Response to Arguments
Applicant's arguments filed 30 March 2020 have been fully considered but they are not persuasive. 

Applicant argues on page 20 that “Giampapa seems to be silent as to” the last clause of the claim. Applicant elaborates, summarizing Giampapa’s teachings and stating that those summarized teachings “do not appear to provide for” the claimed subject matter. 
In response to this argument, Examiner notes that the rejection is made in view of two references. 
Junqueira is relied upon to teach performing a first type of data conflict detection for a first transaction of the plurality of transactions based on at least looking up, in the hash map, first commit timestamps for a first write set of the first transaction (see Figure 2 and [0025]-[0028] and [0054]-[0056].  Conflict detection is based on a consideration of the start times and commit times of the transactions, see [0025]-[0028]. Paragraphs [0054]-[0055] indicates that performance may be increased by using hash maps to look up data transaction commit times). 
Giampapa is relied upon to show performing a second type of data conflict detection for the first transaction based on at least checking a log comprising log entries tracking one or more statuses of one or more transactions associated with one or more requests to commit (see Figure 5 and paragraphs [0098]-[0101] and [0104]. Two types of data conflict detection are shown. In one, the system checks a log comprising entries tracking statuses of transactions. Steps 525-540 discuss this type of checking. In a different check, step 545, a “key” is analyzed to determine precedence. Thus, two types of data conflict detection are shown). 
Giampapa also shows two types of data conflict detection. Thus, one of ordinary skill in the art would recognize, for the reasons provided above, that the particular type of data conflict detection of Junqueira may be used with the ability of Giampapa to show multiple types of data conflict detection to commit transactions. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152